UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7705



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELVIS FERNANDO HENRIQUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-97-88-A)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elvis Fernando Henriquez, Appellant Pro Se. William Neil Hammer-
strom, Jr., OFFICE OF THE UNITED STATES ATTORNEY,    Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Elvis Fernando Henriquez seeks to appeal the district court’s

order denying relief on his motion that was construed as a 28

U.S.C.A. § 2255 (West Supp. 1999) motion.      We dismiss the appeal

for lack of jurisdiction because Henriquez’ notice of appeal was

not timely filed.

        When the United States is a litigant, parties are accorded

sixty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(b)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”     Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on July

22, 1999.     Henriquez’ notice of appeal was filed on December 10,

1999.     Because Henriquez failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period,      we

deny a certificate of appealability and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED


                                   2